DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 16 Nov 2021 has been entered.  Claims 1-7 and 9-21 are pending in the application with claim 8 cancelled.  Claims 1-7, 9, 12, and 18-20 are currently amended with claim 21 newly added.  Applicant’s amendment to the Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 07 Oct 2021. Additionally, the prior 35 U.S.C. 101 rejection has been obviated by the amendment to the claims.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Examiner concurs with applicant’s assertion that the prior art fails to teach or suggest determining an accuracy of esophageal pressure data based upon continuous comparisons of esophageal pressure data with changes to both airway pressure data and air flow data, and then displaying an automatic accuracy indicator to indicate the reliability of the esophageal pressure data (Pg. 9-10). While the prior art performs sensing of both airway pressure and air flow, the prior art has no consideration of using both of those measures in an ongoing comparison against esophageal pressure data to determine an accuracy of the esophageal pressure data. The instantly disclosed invention recognizing the difficulty of placing and maintaining esophageal pressure sensors applies the recited technique in order to ensure accuracy which assists in clinical decision support (e.g. ¶¶0017-0020).
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785